DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to election requirement of 05/25/2022, applicant has elected claims 51-64.  No arguments are presented and hence it is treated as without traverse (See MPEP 818.01(c)).  Claims 65-70 are considered withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-64 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites a “body having a head elongated”.  It is not understood if claim is suggesting the body, the head or both are elongated.  Applicant Fig 1B shows 103 which has head and body elongated, no specific transition is shown between the head and body.   Examiner interprets that both comprise the elongated structure.  
Claim 52 recites the  viewer in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Further it is not understood how viewer is related to the probe.  
Claims 53-54, 57-59 recite similar limitation and are rejected for same reasons as above. 
Claim 61 recites “according to local conditions”  This is not definite because local and conditions could mean infinite multiple things and are also relative terms.
Claim 62 recites “ if plaque was removed” it is not understood where if any plaque removal is suggested in the claim or parent claim.  It is not clear what plaque removal is being claimed here. 
Claim 63 recites “quick release”.  This is a relative term and is indefinite.  Examiner interprets that if a person is able to detach it, it is quick release.  
Claim 64 recites “releasing using a standard dentist tool”  it is not understood what is meant.  Quick release suggests someone can release it quickly, but this limitation suggests some dentist tool is required.  Further the term standard dentist tool is indefinite because tools that dentist use are personal preference to them and it is not understood what is “standard”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51- 53, 56-59, 61-62 rejected under 35 U.S.C. 103 as being unpatentable over Jacoby [US 5230621 A] in view of Furst [US 20160163115 A1].
As per claim 51, Jacoby teaches a dental probe (Jacoby Fig 4a) comprising: 
a body having a head elongated in a first direction (Jacoby Fig 4a, body and elongated head portions shown in annotated image below); 

    PNG
    media_image1.png
    295
    702
    media_image1.png
    Greyscale

at least one imager configured for imaging in a second direction different from the first direction (Jacoby Fig 1 item 24a).
Embodiment of Jacoby Fig 4a does not expressly teach a probe extending in the second direction and within a field of view of the imager wherein the probe comprises an ultrasonic sensor component.
Embodiment of Fig 3b in Jacoby teaches a probe extending in the second direction and within a field of view of the imager wherein the probe comprises an ultrasonic sensor component (Jacoby Fig 3b, Col 13 lines 30-40, “An optional laser bundle, ultrasonic probe, or other member 59 may be passed or inserted through the central lumen 57 as shown in FIG. 3b. For example, such optional member 59 may comprise a sonic or ultrasonic transmitting wire or probe which may be longitudinally extended through the instrument 10 such that the ultrasonic or sonic wire or probe is extendable out of and/or retractable into the central lumen 57”.  Probe requires sensor, and under this arrangement the lumen and other members, including the suggested ultrasound probe are inherently in the field of view of the imaging optics).  Further, Furst in a similar field of intraoral scanning teaches related field shows incorporating ultrasound with optical imaging because using only optical images may not capture all the areas of the dental site and typically may be limited to capturing areas above the gum line.  In particular, features below the gum line, such as roots, jaw bone, gap between the roots and jaw bone, and an alveolar canal may be missing from optical images wherein the probe comprises an ultrasonic sensor component (Furst ¶0018).  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify device of Jacoby Fig 4a, by integrating ultrasound probe as in embodiment of Fig 3b.The motivation would be , for reasons as disclosed in Furst, which is to capture images of areas not capturable by optical imaging.
As per claims 52-53, 57-59, 61, In view of 112 b rejection above,  Jacoby in view of Furst does not expressly teach wherein the viewer comprises an optical imager, a 3D imager, a side viewing OCT or interference imager or sensor, an ultrasonic distance sensor, an ultrasonic imager, or wherein the viewer includes a plurality of sensors, wherein a preferred sensor can be chosen according to local clinical conditions.  However, these are recited as alternate features that can be incorporated into a probe.  the reasons for incorporating them are basic functionality of these technologies (See applicant spec. page 21).  Hence examiner finds that it would have been obvious to person of ordinary skill in the art to incorporate these technologies to gather different kids of information. 
As per claim 56, Jacoby in view of Furst further teaches wherein the body includes a channel (Jacoby Col 13 lines “ A space or lumen 110 may surround the first and second optical fiber bundles to provide a passageway for infusion of irrigant solutions, antibacterial solutions, anesthetic solutions or other fluids and/or aspiration of blood or debris”) for dispensing acoustic coupling liquid (This is claimed as an intended use.  The channel 110 may be used for this purpose).
As per claim 62, Jacoby in view of Furst further teaches wherein, probe includes an ultrasonic scaler (Jacoby Col 3 lines 10-25), and where the imager is configured to determine if plaque was removed (Jacoby abstract).

Claim 54 rejected under 35 U.S.C. 103 as being unpatentable over Jacoby in view of Furst as applied to claim 51 above and further in view of Maschke [US 20070065782 A1] .
As per claim 54,  Jacoby in view of Furst teaches claim 51 as discussed above.  Jacoby in view of Furst does not expressly teach wherein the body comprises a side viewing ultrasonic imager (IVUS).
Maschke teaches teach wherein the body comprises a side viewing ultrasonic imager (IVUS) (Maschke ¶0010 “a sensor system combining OCT and IVUS or IVMRI and IVUS. In this way, during a root treatment or another dental examination and treatment, the doctor can obtain comprehensive image information throughout in order to improve the quality and the outcome of the treatment.”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Jacoby in view of Furst by integrating IVUS as in Maschke.  The motivation would be to obtain comprehensive image information throughout (Maschke ¶0010).

Claim 55 rejected under 35 U.S.C. 103 as being unpatentable over Jacoby in view of Furst as applied to claim 51 above and further in view of Chan [US 20190125297 A1]
As per claim 55, Jacoby in view of Furst teaches claim 51 as discussed above.  Jacoby in view of Furst does not expressly teach wherein the body comprises a Piezoelectric Micromachined Ultrasound Transducer (PMUT) array.
Chan teaches use of PMUT for intraoral imaging  (Chan ¶0028).  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify device in Jacoby in view of Furst by integrating known technologies.  The motivation would be to achieve miniaturization (Chan ¶0028).

Claims 60, 63-64 rejected under 35 U.S.C. 103 as being unpatentable over Jacoby in view of Furst as applied to claim 51 above and further in view of Houle [US 20080255498 A1].
As per claims 60, 63-64, Jacoby in view of Furst teaches claim 51 as discussed above.  Jacoby in view of Furst does not expressly teach wherein the body includes a mechanical contact sensor, wherein the probe is configured for quick release from the body, wherein the quick release is configured for releasing using a standard dentist tool.
Houle teaches wherein the body includes a mechanical contact sensor (Houle ¶0279 “the joining cap 32D that includes one or more knobs, switches, dials, levers, toggles, tabs, buttons, slides, accelerometers, fluid or contact pressure sensors….”), wherein the probe is configured for quick release from the body, wherein the quick release is configured for releasing using a standard dentist tool (¶0282 “FIG. 7 illustrates that the cartridge 41A is optionally slidably attached, as shown by arrows, to the head 41. Head 41 has grips 42A, 42B that are ergonomically configured to be held with the fingers and/or hand. The delivery conduit 43 is integral with the head 41 and/or the valve in the cartridge 41A. The cartridge 41A is slidably attached, or not attached, to the head 41”, if it can be done by hand a standard tool can also be used for sliding if necessary).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify device in Jacoby in view of Furst by integrating known connecting mechanisms and methods.  The motivation would be that a dentist can easily connect different equipment if needed.  

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793